Case 7:19-cr-O0666-KMK Document 157 Filed 04/06/21 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

 

 

 

- ~~ - X
UNITED STATES OF AMERICA, CONSENT TO PROCEED BY VIDEO OR
TELE CONFERENCE
-against-
“CR-  ( )()
CHRISTOPHER MARTINE2. 1 CR GEE CKMK)
Defendant(s).
n--- X
CHRISTOPKER = MARTINE?.
Defendant hereby voluntarily consents to

 

participate in the following proceeding via __&Videoconferencing or _*teleconferencing:

Initial Appearance Before a Judicial Officer

Arraignment (Note: If on Felony Information, Defendant Must Sign Separate Waiver of
Indictment Form)
Bail/Detention Hearing

XK hee aoe a Judicial Officer

 

 

Ruse ENTAY OF Gualcty LEA
Medd z Cy 4G Ure
Défendant’s Signature (_- Deféndant’s Counsel’s Signature

(Judge may obtain verbal consent on
Record and Sign for Defendant)

 

 

CHRISTOPHER MARTING2 Soseek A VITA
Print Defendant’s Name Print Counsel’s Name

This proceeding was conducted by reliable video or telephone conferencing technology.

4/6 [4] ANA big

Date inna /U.S. Magistrate Judge

 
